Exhibit 10.25

 

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (the “Agreement”) is entered into as of the
31st day of July, 2006, by and among IT&E International Group, Inc. a Delaware
corporation (the “Company”), Philip T. Lavin, an individual (“Lavin”), David A.
Schoenfeld, an individual (“David Schoenfeld”), Ellen Schoenfeld Beeks, an
individual (“Ellen Beeks”), Andrew Lavin, an individual (“Andrew Lavin”), and
Abby G. Lavin, an individual (“Abby Lavin”).

RECITALS

WHEREAS, the Company, Averion Inc., a Massachusetts Corporation (“Averion”),
Lavin, David Schoenfeld, Ellen Beeks, Andrew Lavin and Abby Lavin are parties to
that certain Agreement and Plan of Merger dated June 30, 2006 (the “Merger
Agreement”);

WHEREAS, Lavin, David Schoenfeld, Ellen Beeks, Andrew Lavin and Abby Lavin
received their respective Registrable Securities in accordance with the Merger
Agreement; and

WHEREAS, this Agreement is being entered into and delivered in accordance with
Section 5.10 of the Merger Agreement in order to grant certain registration
rights to the Holders as set forth below.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree hereto as follows:


ARTICLE 1.
GENERAL.


1.1.          DEFINITIONS.  AS USED IN THIS AGREEMENT THE FOLLOWING TERMS SHALL
HAVE THE FOLLOWING RESPECTIVE MEANINGS:


(A)           “EXCHANGE ACT” MEANS THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.


(B)           “HOLDER” OR “HOLDERS” MEANS LAVIN, DAVID SCHOENFELD, ELLEN BEEKS,
ANDREW LAVIN AND ABBY LAVIN OR THEIR PERMITTED ASSIGNS.


(C)           “REGISTER,” “REGISTERED,” AND “REGISTRATION” REFER TO A
REGISTRATION EFFECTED BY PREPARING AND FILING A REGISTRATION STATEMENT IN
COMPLIANCE WITH THE SECURITIES ACT, AND THE DECLARATION OR ORDERING OF
EFFECTIVENESS OF SUCH REGISTRATION STATEMENT OR DOCUMENT.


(D)           “REGISTRABLE SECURITIES” MEANS (A) THE COMMON STOCK OF THE COMPANY
HELD BY THE HOLDERS AND (B) ANY COMMON STOCK OF THE COMPANY ISSUED AS (OR
ISSUABLE UPON THE CONVERSION OR EXERCISE OF ANY WARRANT, RIGHT OR OTHER SECURITY
WHICH IS ISSUED AS) A DIVIDEND OR OTHER DISTRIBUTION WITH RESPECT TO, OR IN
EXCHANGE FOR OR IN REPLACEMENT OF, SUCH ABOVE-DESCRIBED SECURITIES.
NOTWITHSTANDING THE FOREGOING, REGISTRABLE SECURITIES SHALL NOT INCLUDE ANY
SECURITIES (I) SOLD BY A PERSON TO THE PUBLIC EITHER PURSUANT TO A REGISTRATION
STATEMENT OR RULE 144 OF THE


--------------------------------------------------------------------------------




 


SECURITIES ACT (“RULE 144”), OR (II) SOLD IN A PRIVATE TRANSACTION IN WHICH THE
TRANSFEROR’S RIGHTS UNDER ARTICLE 2 OF THIS AGREEMENT ARE NOT ASSIGNED.


(E)           “REGISTRABLE SECURITIES THEN OUTSTANDING” SHALL BE THE NUMBER OF
SHARES OF THE COMPANY’S COMMON STOCK THAT ARE REGISTRABLE SECURITIES AND EITHER
(I) ARE THEN ISSUED AND OUTSTANDING, OR (II) ARE ISSUABLE PURSUANT TO THEN
EXERCISABLE OR CONVERTIBLE SECURITIES.


(F)            “REGISTRATION EXPENSES” SHALL MEAN ALL EXPENSES INCURRED BY THE
COMPANY IN COMPLYING WITH SECTIONS 2.2 AND 2.3 HEREOF, INCLUDING, WITHOUT
LIMITATION, ALL REGISTRATION AND FILING FEES, PRINTING EXPENSES, FEES AND
DISBURSEMENTS OF COUNSEL FOR THE COMPANY, REASONABLE FEES AND DISBURSEMENTS NOT
TO EXCEED TWENTY-FIVE THOUSAND DOLLARS ($25,000) OF A SINGLE SPECIAL COUNSEL FOR
THE HOLDERS, BLUE SKY FEES AND EXPENSES AND THE EXPENSE OF ANY SPECIAL AUDITS
INCIDENT TO OR REQUIRED BY ANY SUCH REGISTRATION (BUT EXCLUDING THE COMPENSATION
OF REGULAR EMPLOYEES OF THE COMPANY WHICH SHALL BE PAID IN ANY EVENT BY THE
COMPANY).


(G)           “SEC” OR “COMMISSION” MEANS THE SECURITIES AND EXCHANGE
COMMISSION.


(H)           “SECURITIES ACT” SHALL MEAN THE SECURITIES ACT OF 1933, AS
AMENDED.


(I)            “SELLING EXPENSES” SHALL MEAN ALL UNDERWRITING DISCOUNTS AND
SELLING COMMISSIONS APPLICABLE TO THE SALE.


(J)            “SPECIAL REGISTRATION STATEMENT” SHALL MEAN (I) A REGISTRATION
STATEMENT RELATING TO ANY EMPLOYEE BENEFIT PLAN, OR (II) WITH RESPECT TO ANY
CORPORATE REORGANIZATION OR TRANSACTION UNDER RULE 145 OF THE SECURITIES ACT,
INCLUDING ANY REGISTRATION STATEMENTS RELATED TO THE ISSUANCE OR RESALE OF
SECURITIES ISSUED IN SUCH A TRANSACTION OR (III) A REGISTRATION RELATED TO STOCK
ISSUED UPON CONVERSION OF DEBT SECURITIES.


ARTICLE 2.
REGISTRATION; RESTRICTIONS ON TRANSFER.


2.1.          RESTRICTIONS ON TRANSFER.


(A)           EACH HOLDER AGREES NOT TO MAKE ANY DISPOSITION OF ALL OR ANY
PORTION OF THE REGISTRABLE SECURITIES UNLESS AND UNTIL:

(I)            THERE IS THEN IN EFFECT A REGISTRATION STATEMENT UNDER THE
SECURITIES ACT COVERING SUCH PROPOSED DISPOSITION AND SUCH DISPOSITION IS MADE
IN ACCORDANCE WITH SUCH REGISTRATION STATEMENT; OR

(II)           (A) THE TRANSFEREE HAS AGREED IN WRITING TO BE BOUND BY THE TERMS
OF THIS AGREEMENT, (B) SUCH HOLDER SHALL HAVE NOTIFIED THE COMPANY OF THE
PROPOSED DISPOSITION AND SHALL HAVE FURNISHED THE COMPANY WITH A DETAILED
STATEMENT OF THE CIRCUMSTANCES SURROUNDING THE PROPOSED DISPOSITION, AND (C) IF
REASONABLY REQUESTED BY THE COMPANY, SUCH HOLDER SHALL HAVE FURNISHED THE
COMPANY WITH AN OPINION OF COUNSEL, REASONABLY SATISFACTORY TO THE COMPANY, THAT
SUCH DISPOSITION WILL NOT REQUIRE REGISTRATION OF SUCH SHARES UNDER THE
SECURITIES ACT.

2


--------------------------------------------------------------------------------




 


(B)           NOTWITHSTANDING THE PROVISIONS OF SUBSECTION (A) ABOVE, NO SUCH
RESTRICTION SHALL APPLY TO A TRANSFER BY A HOLDER THAT IS (A) A PARTNERSHIP
TRANSFERRING TO ITS PARTNERS OR FORMER PARTNERS IN ACCORDANCE WITH PARTNERSHIP
INTERESTS, (B) A CORPORATION TRANSFERRING TO A WHOLLY-OWNED SUBSIDIARY OR A
PARENT CORPORATION THAT OWNS ALL OF THE CAPITAL STOCK OF THE HOLDER, (C) A
LIMITED LIABILITY COMPANY TRANSFERRING TO ITS MEMBERS OR FORMER MEMBERS IN
ACCORDANCE WITH THEIR INTEREST IN THE LIMITED LIABILITY COMPANY, OR (D) AN
INDIVIDUAL TRANSFERRING TO THE HOLDER’S FAMILY MEMBER OR TRUST FOR THE BENEFIT
OF AN INDIVIDUAL HOLDER OR SUCH HOLDER’S FAMILY MEMBER; PROVIDED THAT IN EACH
CASE THE TRANSFEREE WILL AGREE IN WRITING TO BE SUBJECT TO THE TERMS OF THIS
AGREEMENT TO THE SAME EXTENT AS IF HE WERE AN ORIGINAL HOLDER HEREUNDER.


(C)           EACH CERTIFICATE REPRESENTING REGISTRABLE SECURITIES SHALL BE
STAMPED OR OTHERWISE IMPRINTED WITH LEGENDS SUBSTANTIALLY SIMILAR TO THE
FOLLOWING (IN ADDITION TO ANY LEGEND REQUIRED UNDER APPLICABLE STATE SECURITIES
LAWS):

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 (THE “ACT”) AND MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED,
ASSIGNED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER THE ACT OR
UNLESS THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY AND ITS COUNSEL THAT SUCH REGISTRATION IS NOT REQUIRED.

THE SALE, PLEDGE, HYPOTHECATION OR TRANSFER OF THE SECURITIES REPRESENTED BY
THIS CERTIFICATE IS SUBJECT TO THE TERMS AND CONDITIONS OF A CERTAIN
REGISTRATION RIGHTS AGREEMENT BY AND BETWEEN THE STOCKHOLDER AND THE COMPANY. 
COPIES OF SUCH AGREEMENT MAY BE OBTAINED UPON WRITTEN REQUEST TO THE SECRETARY
OF THE COMPANY.


(D)           THE COMPANY SHALL BE OBLIGATED TO REISSUE PROMPTLY UNLEGENDED
CERTIFICATES AT THE REQUEST OF ANY HOLDER THEREOF IF THE COMPANY SHALL HAVE
OBTAINED AN OPINION OF COUNSEL (WHICH COUNSEL MAY BE COUNSEL TO THE COMPANY)
REASONABLY ACCEPTABLE TO THE COMPANY TO THE EFFECT THAT THE SECURITIES PROPOSED
TO BE DISPOSED OF MAY LAWFULLY BE SO DISPOSED OF WITHOUT REGISTRATION,
QUALIFICATION AND LEGEND.


(E)           ANY LEGEND ENDORSED ON AN INSTRUMENT PURSUANT TO APPLICABLE STATE
SECURITIES LAWS AND THE STOP-TRANSFER INSTRUCTIONS WITH RESPECT TO SUCH
SECURITIES SHALL BE REMOVED UPON RECEIPT BY THE COMPANY OF AN ORDER OF THE
APPROPRIATE BLUE SKY AUTHORITY AUTHORIZING SUCH REMOVAL.

3


--------------------------------------------------------------------------------




 


2.2.          DEMAND REGISTRATION.


(A)           SUBJECT TO THE CONDITIONS OF THIS SECTION 2.2, IF THE COMPANY
SHALL RECEIVE A WRITTEN REQUEST FROM THE HOLDERS OF A MAJORITY OF THE
REGISTRABLE SECURITIES (THE “INITIATING HOLDERS”) THAT THE COMPANY FILE A
REGISTRATION STATEMENT UNDER THE SECURITIES ACT COVERING THE REGISTRATION OF AT
LEAST A MAJORITY OF THE REGISTRABLE SECURITIES THEN OUTSTANDING  (OR A LESSER
PERCENT IF THE ANTICIPATED AGGREGATE OFFERING PRICE, NET OF UNDERWRITING
DISCOUNTS AND COMMISSIONS, WOULD EXCEED FIVE MILLION DOLLARS ($5,000,000)), THEN
THE COMPANY SHALL, WITHIN THIRTY (30) DAYS AFTER THE RECEIPT THEREOF, GIVE
WRITTEN NOTICE OF SUCH REQUEST TO ALL HOLDERS, AND SUBJECT TO THE LIMITATIONS OF
THIS SECTION 2.2, EFFECT, AS EXPEDITIOUSLY AS REASONABLY POSSIBLE, THE
REGISTRATION UNDER THE SECURITIES ACT OF ALL REGISTRABLE SECURITIES THAT ALL
HOLDERS REQUEST TO BE REGISTERED.


(B)           IF THE INITIATING HOLDERS INTEND TO DISTRIBUTE THE REGISTRABLE
SECURITIES COVERED BY THEIR REQUEST BY MEANS OF AN UNDERWRITING, THEY SHALL SO
ADVISE THE COMPANY AS A PART OF THEIR REQUEST MADE PURSUANT TO THIS SECTION 2.2
AND THE COMPANY SHALL INCLUDE SUCH INFORMATION IN THE WRITTEN NOTICE REFERRED TO
IN SECTION 2.2(A).  IN SUCH EVENT, THE RIGHT OF ANY HOLDER TO INCLUDE ITS
REGISTRABLE SECURITIES IN SUCH REGISTRATION SHALL BE CONDITIONED UPON SUCH
HOLDER’S PARTICIPATION IN SUCH UNDERWRITING AND THE INCLUSION OF SUCH HOLDER’S
REGISTRABLE SECURITIES IN THE UNDERWRITING TO THE EXTENT PROVIDED HEREIN.  ALL
HOLDERS PROPOSING TO DISTRIBUTE THEIR SECURITIES THROUGH SUCH UNDERWRITING SHALL
ENTER INTO AN UNDERWRITING AGREEMENT IN CUSTOMARY FORM WITH THE UNDERWRITER OR
UNDERWRITERS SELECTED FOR SUCH UNDERWRITING BY A MAJORITY IN INTEREST OF THE
INITIATING HOLDERS (WHICH UNDERWRITER OR UNDERWRITERS SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY).  NOTWITHSTANDING ANY OTHER PROVISION OF THIS SECTION
2.2, IF THE UNDERWRITER ADVISES THE COMPANY THAT MARKETING FACTORS REQUIRE A
LIMITATION OF THE NUMBER OF SECURITIES TO BE UNDERWRITTEN (INCLUDING REGISTRABLE
SECURITIES) THEN THE COMPANY SHALL SO ADVISE ALL HOLDERS OF REGISTRABLE
SECURITIES WHICH WOULD OTHERWISE BE UNDERWRITTEN PURSUANT HERETO, AND THE NUMBER
OF SHARES THAT MAY BE INCLUDED IN THE UNDERWRITING SHALL BE ALLOCATED TO THE
HOLDERS OF SUCH REGISTRABLE SECURITIES ON A PRO RATA BASIS BASED ON THE NUMBER
OF REGISTRABLE SECURITIES HELD BY ALL SUCH HOLDERS (INCLUDING THE INITIATING
HOLDERS); PROVIDED, HOWEVER, THAT NO REGISTRABLE SECURITIES SHALL BE EXCLUDED
UNLESS AND UNTIL ALL OTHER SECURITIES OF THE COMPANY HAVE BEEN EXCLUDED.  ANY
REGISTRABLE SECURITIES EXCLUDED OR WITHDRAWN FROM SUCH UNDERWRITING SHALL BE
WITHDRAWN FROM THE REGISTRATION.


(C)           THE COMPANY SHALL NOT BE REQUIRED TO EFFECT A REGISTRATION
PURSUANT TO THIS SECTION 2.2:

(I)            PRIOR TO TWO HUNDRED AND SEVENTY (270) DAYS AFTER THE DATE OF
THIS AGREEMENT;

(II)           AFTER THE COMPANY HAS EFFECTED ONE (1) REGISTRATION PURSUANT TO
THIS SECTION 2.2, AND SUCH REGISTRATION HAS BEEN DECLARED OR ORDERED EFFECTIVE;

(III)          IF WITHIN THIRTY (30) DAYS OF RECEIPT OF A WRITTEN REQUEST FROM
INITIATING HOLDERS PURSUANT TO SECTION 2.2(A), THE COMPANY GIVES NOTICE TO THE
HOLDERS OF THE COMPANY’S INTENTION TO FILE A REGISTRATION STATEMENT FOR A PUBLIC
OFFERING, OTHER THAN PURSUANT TO A SPECIAL REGISTRATION STATEMENT WITHIN NINETY
(90) DAYS;

4


--------------------------------------------------------------------------------




 

(IV)          IF THE COMPANY SHALL FURNISH TO HOLDERS REQUESTING A REGISTRATION
STATEMENT PURSUANT TO THIS SECTION 2.2, A CERTIFICATE SIGNED BY THE CHAIRMAN OF
THE BOARD STATING THAT IN THE GOOD FAITH JUDGMENT OF THE BOARD OF DIRECTORS OF
THE COMPANY, IT WOULD BE SERIOUSLY DETRIMENTAL TO THE COMPANY AND ITS
STOCKHOLDERS FOR SUCH REGISTRATION STATEMENT TO BE EFFECTED AT SUCH TIME, IN
WHICH EVENT THE COMPANY SHALL HAVE THE RIGHT TO DEFER SUCH FILING FOR A PERIOD
OF NOT MORE THAN ONE HUNDRED TWENTY (120) DAYS AFTER RECEIPT OF THE REQUEST OF
THE INITIATING HOLDERS; AND

(V)           IN ANY PARTICULAR JURISDICTION IN WHICH THE COMPANY WOULD BE
REQUIRED TO QUALIFY TO DO BUSINESS OR TO EXECUTE A GENERAL CONSENT TO SERVICE OF
PROCESS IN EFFECTING SUCH REGISTRATION, QUALIFICATION OR COMPLIANCE UNLESS THE
COMPANY IS ALREADY SUBJECT TO SERVICE IN SUCH JURISDICTION AND EXCEPT AS MAY BE
REQUIRED UNDER THE SECURITIES ACT.


2.3.          PIGGYBACK REGISTRATIONS.  THE COMPANY SHALL NOTIFY ALL HOLDERS OF
REGISTRABLE SECURITIES IN WRITING AT LEAST FIFTEEN (15) DAYS PRIOR TO THE FILING
OF ANY REGISTRATION STATEMENT UNDER THE SECURITIES ACT FOR PURPOSES OF A PUBLIC
OFFERING OF SECURITIES OF THE COMPANY (INCLUDING, BUT NOT LIMITED TO,
REGISTRATION STATEMENTS RELATING TO SECONDARY OFFERINGS OF SECURITIES OF THE
COMPANY, BUT EXCLUDING SPECIAL REGISTRATION STATEMENTS) AND WILL AFFORD EACH
SUCH HOLDER AN OPPORTUNITY TO INCLUDE IN SUCH REGISTRATION STATEMENT ALL OR PART
OF SUCH REGISTRABLE SECURITIES HELD BY SUCH HOLDER.  EACH HOLDER DESIRING TO
INCLUDE IN ANY SUCH REGISTRATION STATEMENT ALL OR ANY PART OF THE REGISTRABLE
SECURITIES HELD BY IT SHALL, WITHIN FIFTEEN (15) DAYS AFTER THE ABOVE-DESCRIBED
NOTICE FROM THE COMPANY, SO NOTIFY THE COMPANY IN WRITING.  SUCH NOTICE SHALL
STATE THE INTENDED METHOD OF DISPOSITION OF THE REGISTRABLE SECURITIES BY SUCH
HOLDER.  IF A HOLDER DECIDES NOT TO INCLUDE ALL OF ITS REGISTRABLE SECURITIES IN
ANY REGISTRATION STATEMENT THEREAFTER FILED BY THE COMPANY, SUCH HOLDER SHALL
NEVERTHELESS CONTINUE TO HAVE THE RIGHT TO INCLUDE ANY REGISTRABLE SECURITIES IN
ANY SUBSEQUENT REGISTRATION STATEMENT OR REGISTRATION STATEMENTS AS MAY BE FILED
BY THE COMPANY WITH RESPECT TO OFFERINGS OF ITS SECURITIES, ALL UPON THE TERMS
AND CONDITIONS SET FORTH HEREIN.


(A)           UNDERWRITING.  IF THE REGISTRATION STATEMENT UNDER WHICH THE
COMPANY GIVES NOTICE UNDER THIS SECTION 2.3 IS FOR AN UNDERWRITTEN OFFERING, THE
COMPANY SHALL SO ADVISE THE HOLDERS OF REGISTRABLE SECURITIES.  IN SUCH EVENT,
THE RIGHT OF ANY SUCH HOLDER TO BE INCLUDED IN A REGISTRATION PURSUANT TO THIS
SECTION 2.3 SHALL BE CONDITIONED UPON SUCH HOLDER’S PARTICIPATION IN SUCH
UNDERWRITING AND THE INCLUSION OF SUCH HOLDER’S REGISTRABLE SECURITIES IN THE
UNDERWRITING TO THE EXTENT PROVIDED HEREIN.  ALL HOLDERS PROPOSING TO DISTRIBUTE
THEIR REGISTRABLE SECURITIES THROUGH SUCH UNDERWRITING SHALL ENTER INTO AN
UNDERWRITING AGREEMENT IN CUSTOMARY FORM WITH THE UNDERWRITER OR UNDERWRITERS
SELECTED FOR SUCH UNDERWRITING BY THE COMPANY.  NOTWITHSTANDING ANY OTHER
PROVISION OF THIS AGREEMENT, IF THE UNDERWRITER DETERMINES IN GOOD FAITH THAT
MARKETING FACTORS REQUIRE A LIMITATION OF THE NUMBER OF SHARES TO BE
UNDERWRITTEN, THEN THE COMPANY SHALL SO ADVISE ALL HOLDERS OF REGISTRABLE
SECURITIES WHICH WOULD OTHERWISE BE UNDERWRITTEN PURSUANT HERETO, AND THE NUMBER
OF SHARES THAT MAY BE INCLUDED IN THE UNDERWRITING SHALL BE REDUCED AMONG THE
COMPANY AND THE HOLDERS ON A PRO RATA BASIS BASED ON THE NUMBER OF SHARES EACH
OF THE COMPANY AND EACH HOLDER ORIGINALLY PROPOSED TO INCLUDE IN SUCH
REGISTRATION.  IF ANY HOLDER DISAPPROVES OF THE TERMS OF ANY SUCH UNDERWRITING,
SUCH HOLDER MAY ELECT TO WITHDRAW THEREFROM BY WRITTEN NOTICE TO THE COMPANY AND
THE UNDERWRITER, DELIVERED AT LEAST TEN (10) BUSINESS DAYS PRIOR TO THE
EFFECTIVE DATE OF THE REGISTRATION STATEMENT.  ANY REGISTRABLE SECURITIES
EXCLUDED OR WITHDRAWN FROM SUCH UNDERWRITING SHALL BE

5


--------------------------------------------------------------------------------




 


EXCLUDED AND WITHDRAWN FROM THE REGISTRATION.  FOR ANY HOLDER WHICH IS A
PARTNERSHIP OR CORPORATION, THE PARTNERS, RETIRED PARTNERS AND STOCKHOLDERS OF
SUCH HOLDER, OR THE ESTATES AND FAMILY MEMBERS OF ANY SUCH PARTNERS AND RETIRED
PARTNERS AND ANY TRUSTS FOR THE BENEFIT OF ANY OF THE FOREGOING PERSON SHALL BE
DEEMED TO BE A SINGLE “HOLDER,” AND ANY PRO RATA REDUCTION WITH RESPECT TO SUCH
“HOLDER” SHALL BE BASED UPON THE AGGREGATE AMOUNT OF SHARES CARRYING
REGISTRATION RIGHTS OWNED BY ALL ENTITIES AND INDIVIDUALS INCLUDED IN SUCH
“HOLDER,” AS DEFINED IN THIS SENTENCE.


(B)           RIGHT TO TERMINATE REGISTRATION.  THE COMPANY SHALL HAVE THE RIGHT
TO TERMINATE OR WITHDRAW ANY REGISTRATION INITIATED BY IT UNDER THIS SECTION 2.3
PRIOR TO THE EFFECTIVENESS OF SUCH REGISTRATION WHETHER OR NOT ANY HOLDER HAS
ELECTED TO INCLUDE SECURITIES IN SUCH REGISTRATION.  IN ADDITION, THE COMPANY
SHALL HAVE THE RIGHT TO REDUCE THE NUMBER OF REGISTRABLE SECURITIES INCLUDED IN
SUCH REGISTRATION IF SO REQUESTED BY THE SEC.  THE REGISTRATION EXPENSES OF SUCH
WITHDRAWN REGISTRATION SHALL BE BORNE BY THE COMPANY IN ACCORDANCE WITH SECTION
2.4 HEREOF.


2.4.          EXPENSES OF REGISTRATION. EXCEPT AS SPECIFICALLY PROVIDED HEREIN,
ALL REGISTRATION EXPENSES INCURRED IN CONNECTION WITH ANY REGISTRATION,
QUALIFICATION OR COMPLIANCE PURSUANT TO ANY REGISTRATION UNDER SECTION 2.2 OR
ANY REGISTRATION UNDER SECTION 2.3 HEREIN SHALL BE BORNE BY THE COMPANY.  ALL
SELLING EXPENSES INCURRED IN CONNECTION WITH ANY REGISTRATIONS HEREUNDER, SHALL
BE BORNE BY THE HOLDERS OF THE SECURITIES SO REGISTERED PRO RATA ON THE BASIS OF
THE NUMBER OF SHARES SO REGISTERED.  THE COMPANY SHALL NOT, HOWEVER, BE REQUIRED
TO PAY FOR EXPENSES OF ANY REGISTRATION PROCEEDING BEGUN PURSUANT TO SECTION
2.2, THE REQUEST OF WHICH HAS BEEN SUBSEQUENTLY WITHDRAWN BY THE INITIATING
HOLDERS UNLESS (A) THE WITHDRAWAL IS BASED UPON MATERIAL ADVERSE INFORMATION
CONCERNING THE COMPANY OF WHICH THE INITIATING HOLDERS WERE NOT AWARE AT THE
TIME OF SUCH REQUEST, OR (B) THE HOLDERS OF A MAJORITY OF REGISTRABLE SECURITIES
AGREE TO FORFEIT THEIR RIGHT TO REQUEST REGISTRATION PURSUANT TO SECTION 2.2, IN
WHICH EVENT SUCH RIGHT SHALL BE FORFEITED BY ALL HOLDERS.  IF THE HOLDERS ARE
REQUIRED TO PAY THE REGISTRATION EXPENSES, SUCH EXPENSES SHALL BE BORNE BY THE
HOLDERS OF SECURITIES (INCLUDING REGISTRABLE SECURITIES) REQUESTING SUCH
REGISTRATION IN PROPORTION TO THE NUMBER OF SHARES FOR WHICH REGISTRATION WAS
REQUESTED.  IF THE COMPANY IS REQUIRED TO PAY THE REGISTRATION EXPENSES OF A
WITHDRAWN OFFERING PURSUANT TO CLAUSE (A) ABOVE, THEN THE HOLDERS SHALL NOT
FORFEIT THEIR RIGHTS PURSUANT TO SECTION 2.2 TO A DEMAND REGISTRATION.


2.5.          OBLIGATIONS OF THE COMPANY.  WHENEVER REQUIRED TO EFFECT THE
REGISTRATION OF ANY REGISTRABLE SECURITIES, THE COMPANY SHALL, AS EXPEDITIOUSLY
AS REASONABLY POSSIBLE:


(A)           PREPARE AND FILE WITH THE SEC A REGISTRATION STATEMENT WITH
RESPECT TO SUCH REGISTRABLE SECURITIES AND USE ALL REASONABLE EFFORTS TO CAUSE
SUCH REGISTRATION STATEMENT TO BECOME EFFECTIVE, AND, UPON THE REQUEST OF THE
HOLDERS OF A MAJORITY OF THE REGISTRABLE SECURITIES REGISTERED THEREUNDER, KEEP
SUCH REGISTRATION STATEMENT EFFECTIVE FOR UP TO THIRTY (30) DAYS OR, IF EARLIER,
UNTIL THE HOLDER OR HOLDERS HAVE COMPLETED THE DISTRIBUTION RELATED THERETO;
PROVIDED, HOWEVER, THAT AT ANY TIME, UPON WRITTEN NOTICE TO THE PARTICIPATING
HOLDERS AND FOR A PERIOD NOT TO EXCEED SIXTY (60) DAYS THEREAFTER (THE
“SUSPENSION PERIOD”), THE COMPANY MAY DELAY THE FILING OR EFFECTIVENESS OF ANY
REGISTRATION STATEMENT OR SUSPEND THE USE OR EFFECTIVENESS OF ANY REGISTRATION
STATEMENT (AND THE INITIATING HOLDERS HEREBY AGREE NOT TO OFFER OR SELL ANY
REGISTRABLE SECURITIES PURSUANT TO SUCH REGISTRATION STATEMENT DURING THE
SUSPENSION PERIOD) IF THE COMPANY REASONABLY

6


--------------------------------------------------------------------------------




 


BELIEVES THAT THE COMPANY MAY, IN THE ABSENCE OF SUCH DELAY OR SUSPENSION
HEREUNDER, BE REQUIRED UNDER STATE OR FEDERAL SECURITIES LAWS TO DISCLOSE ANY
CORPORATE DEVELOPMENT THE DISCLOSURE OF WHICH COULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT UPON THE COMPANY, ITS STOCKHOLDERS, A POTENTIALLY
SIGNIFICANT TRANSACTION OR EVENT INVOLVING THE COMPANY, OR ANY NEGOTIATIONS,
DISCUSSIONS, OR PROPOSALS DIRECTLY RELATING THERETO.  IN THE EVENT THAT THE
COMPANY SHALL EXERCISE ITS RIGHT TO DELAY OR SUSPEND THE FILING OR EFFECTIVENESS
OF A REGISTRATION HEREUNDER, THE APPLICABLE TIME PERIOD DURING WHICH THE
REGISTRATION STATEMENT IS TO REMAIN EFFECTIVE SHALL BE EXTENDED BY A PERIOD OF
TIME EQUAL TO THE DURATION OF THE SUSPENSION PERIOD.  IF SO DIRECTED BY THE
COMPANY, ALL HOLDERS REGISTERING SHARES UNDER SUCH REGISTRATION STATEMENT SHALL
USE THEIR BEST EFFORTS TO DELIVER TO THE COMPANY (AT THE COMPANY’S EXPENSE) ALL
COPIES, OTHER THAN PERMANENT FILE COPIES THEN IN SUCH HOLDERS’ POSSESSION, OF
THE PROSPECTUS RELATING TO SUCH REGISTRABLE SECURITIES CURRENT AT THE TIME OF
RECEIPT OF SUCH NOTICE.  THE COMPANY SHALL NOT BE REQUIRED TO FILE, CAUSE TO
BECOME EFFECTIVE OR MAINTAIN THE EFFECTIVENESS OF ANY REGISTRATION STATEMENT
THAT CONTEMPLATES A DISTRIBUTION OF SECURITIES ON A DELAYED OR CONTINUOUS BASIS
PURSUANT TO RULE 415 UNDER THE SECURITIES ACT.


(B)           PREPARE AND FILE WITH THE SEC SUCH AMENDMENTS AND SUPPLEMENTS TO
SUCH REGISTRATION STATEMENT AND THE PROSPECTUS USED IN CONNECTION WITH SUCH
REGISTRATION STATEMENT AS MAY BE NECESSARY TO COMPLY WITH THE PROVISIONS OF THE
SECURITIES ACT WITH RESPECT TO THE DISPOSITION OF ALL SECURITIES COVERED BY SUCH
REGISTRATION STATEMENT FOR THE PERIOD SET FORTH IN SUBSECTION (A) ABOVE.


(C)           FURNISH TO THE HOLDERS SUCH NUMBER OF COPIES OF A PROSPECTUS,
INCLUDING A PRELIMINARY PROSPECTUS, IN CONFORMITY WITH THE REQUIREMENTS OF THE
SECURITIES ACT, AND SUCH OTHER DOCUMENTS AS THE HOLDERS MAY REASONABLY REQUEST
IN ORDER TO FACILITATE THE DISPOSITION OF REGISTRABLE SECURITIES OWNED BY THEM.


(D)           USE ITS REASONABLE EFFORTS TO REGISTER AND QUALIFY THE SECURITIES
COVERED BY SUCH REGISTRATION STATEMENT UNDER SUCH OTHER SECURITIES OR BLUE SKY
LAWS OF SUCH JURISDICTIONS AS SHALL BE REASONABLY REQUESTED BY THE HOLDERS;
PROVIDED THAT THE COMPANY SHALL NOT BE REQUIRED IN CONNECTION THEREWITH OR AS A
CONDITION THERETO TO QUALIFY TO DO BUSINESS OR TO FILE A GENERAL CONSENT TO
SERVICE OF PROCESS IN ANY SUCH STATES OR JURISDICTIONS.


(E)           IN THE EVENT OF ANY UNDERWRITTEN PUBLIC OFFERING, ENTER INTO AND
PERFORM ITS OBLIGATIONS UNDER AN UNDERWRITING AGREEMENT, IN USUAL AND CUSTOMARY
FORM, WITH THE MANAGING UNDERWRITER(S) OF SUCH OFFERING.  EACH HOLDER
PARTICIPATING IN SUCH UNDERWRITING SHALL ALSO ENTER INTO AND PERFORM ITS
OBLIGATIONS UNDER SUCH AN AGREEMENT.


(F)            NOTIFY EACH HOLDER OF REGISTRABLE SECURITIES COVERED BY SUCH
REGISTRATION STATEMENT AT ANY TIME WHEN A PROSPECTUS RELATING THERETO IS
REQUIRED TO BE DELIVERED UNDER THE SECURITIES ACT OF THE HAPPENING OF ANY EVENT
AS A RESULT OF WHICH THE PROSPECTUS INCLUDED IN SUCH REGISTRATION STATEMENT, AS
THEN IN EFFECT, INCLUDES AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMITS TO
STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE
STATEMENTS THEREIN NOT MISLEADING IN THE LIGHT OF THE CIRCUMSTANCES THEN
EXISTING. THE COMPANY WILL USE REASONABLE EFFORTS TO AMEND OR SUPPLEMENT SUCH
PROSPECTUS IN ORDER TO CAUSE SUCH PROSPECTUS NOT TO INCLUDE ANY UNTRUE STATEMENT
OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT REQUIRED TO BE STATED

7


--------------------------------------------------------------------------------




 


THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING IN THE LIGHT
OF THE CIRCUMSTANCES THEN EXISTING.


(G)           USE ITS REASONABLE EFFORTS TO FURNISH, ON THE DATE THAT SUCH
REGISTRABLE SECURITIES ARE DELIVERED TO THE UNDERWRITERS FOR SALE, IF SUCH
SECURITIES ARE BEING SOLD THROUGH UNDERWRITERS, (I) AN OPINION, DATED AS OF SUCH
DATE, OF THE COUNSEL REPRESENTING THE COMPANY FOR THE PURPOSES OF SUCH
REGISTRATION, IN FORM AND SUBSTANCE AS IS CUSTOMARILY GIVEN TO UNDERWRITERS IN
AN UNDERWRITTEN PUBLIC OFFERING, ADDRESSED TO THE UNDERWRITERS, IF ANY, AND (II)
A LETTER, DATED AS OF SUCH DATE, FROM THE INDEPENDENT CERTIFIED PUBLIC
ACCOUNTANTS OF THE COMPANY, IN FORM AND SUBSTANCE AS IS CUSTOMARILY GIVEN BY
INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS TO UNDERWRITERS IN AN UNDERWRITTEN
PUBLIC OFFERING ADDRESSED TO THE UNDERWRITERS.


2.6.          TERMINATION OF REGISTRATION RIGHTS.  ALL REGISTRATION RIGHTS
GRANTED UNDER THIS ARTICLE 2 SHALL TERMINATE AND BE OF NO FURTHER FORCE AND
EFFECT TWO (2) YEARS AFTER THE DATE OF HEREOF OR, AS TO ANY HOLDER, SUCH EARLIER
TIME AT WHICH ALL REGISTRABLE SECURITIES HELD BY SUCH HOLDER (AND ANY AFFILIATE
OF THE HOLDER WITH WHOM SUCH HOLDER MUST AGGREGATE ITS SALES UNDER RULE 144) CAN
BE SOLD IN ANY NINETY (90) DAY PERIOD WITHOUT REGISTRATION IN COMPLIANCE WITH
RULE 144.


2.7.          DELAY OF REGISTRATION; FURNISHING INFORMATION.


(A)           NO HOLDER SHALL HAVE ANY RIGHT TO OBTAIN OR SEEK AN INJUNCTION
RESTRAINING OR OTHERWISE DELAYING ANY SUCH REGISTRATION AS THE RESULT OF ANY
CONTROVERSY THAT MIGHT ARISE WITH RESPECT TO THE INTERPRETATION OR
IMPLEMENTATION OF THIS ARTICLE 2.


(B)           IT SHALL BE A CONDITION PRECEDENT TO THE OBLIGATIONS OF THE
COMPANY TO TAKE ANY ACTION PURSUANT TO SECTIONS 2.2 OR 2.3 THAT THE SELLING
HOLDERS SHALL FURNISH TO THE COMPANY SUCH INFORMATION REGARDING THEMSELVES, THE
REGISTRABLE SECURITIES HELD BY THEM AND THE INTENDED METHOD OF DISPOSITION OF
SUCH SECURITIES AS SHALL BE REQUIRED TO EFFECT THE REGISTRATION OF THEIR
REGISTRABLE SECURITIES.


(C)           THE COMPANY SHALL HAVE NO OBLIGATION WITH RESPECT TO ANY
REGISTRATION REQUESTED PURSUANT TO SECTION 2.2 IF, DUE TO THE OPERATION OF
SUBSECTION 2.2(B), THE NUMBER OF SHARES OR THE ANTICIPATED AGGREGATE OFFERING
PRICE OF THE REGISTRABLE SECURITIES TO BE INCLUDED IN THE REGISTRATION DOES NOT
EQUAL OR EXCEED THE NUMBER OF SHARES OR THE ANTICIPATED AGGREGATE OFFERING PRICE
REQUIRED TO ORIGINALLY TRIGGER THE COMPANY’S OBLIGATION TO INITIATE SUCH
REGISTRATION AS SPECIFIED IN SECTION 2.2.


2.8.          INDEMNIFICATION.  IN THE EVENT ANY REGISTRABLE SECURITIES ARE
INCLUDED IN A REGISTRATION STATEMENT UNDER SECTIONS 2.2 OR 2.3:


(A)           TO THE EXTENT PERMITTED BY LAW, THE COMPANY WILL INDEMNIFY AND
HOLD HARMLESS EACH HOLDER, THE PARTNERS, MEMBERS, OFFICERS AND DIRECTORS OF EACH
HOLDER, ANY UNDERWRITER (AS DEFINED IN THE SECURITIES ACT) FOR SUCH HOLDER AND
EACH PERSON, IF ANY, WHO CONTROLS SUCH HOLDER OR UNDERWRITER WITHIN THE MEANING
OF THE SECURITIES ACT OR THE EXCHANGE ACT, AGAINST ANY LOSSES, CLAIMS, DAMAGES,
OR LIABILITIES (JOINT OR SEVERAL) TO WHICH THEY MAY BECOME SUBJECT UNDER THE
SECURITIES ACT, THE EXCHANGE ACT OR OTHER FEDERAL OR STATE LAW, INSOFAR AS SUCH
LOSSES, CLAIMS, DAMAGES OR LIABILITIES (OR ACTIONS IN RESPECT THEREOF) ARISE OUT
OF OR ARE

8


--------------------------------------------------------------------------------




 


BASED UPON ANY OF THE FOLLOWING STATEMENTS, OMISSIONS OR VIOLATIONS
(COLLECTIVELY A “VIOLATION”) BY THE COMPANY: (I) ANY UNTRUE STATEMENT OR ALLEGED
UNTRUE STATEMENT OF A MATERIAL FACT CONTAINED IN SUCH REGISTRATION STATEMENT OR
INCORPORATED REFERENCE THEREIN, INCLUDING ANY PRELIMINARY PROSPECTUS OR FINAL
PROSPECTUS CONTAINED THEREIN OR ANY AMENDMENTS OR SUPPLEMENTS THERETO, (II) THE
OMISSION OR ALLEGED OMISSION TO STATE THEREIN A MATERIAL FACT REQUIRED TO BE
STATED THEREIN, OR NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING, OR
(III) ANY VIOLATION OR ALLEGED VIOLATION BY THE COMPANY OF THE SECURITIES ACT,
THE EXCHANGE ACT, ANY STATE SECURITIES LAW OR ANY RULE OR REGULATION PROMULGATED
UNDER THE SECURITIES ACT, THE EXCHANGE ACT OR ANY STATE SECURITIES LAW IN
CONNECTION WITH THE OFFERING COVERED BY SUCH REGISTRATION STATEMENT; AND THE
COMPANY WILL REIMBURSE EACH SUCH HOLDER, PARTNER, MEMBER, OFFICER, DIRECTOR,
UNDERWRITER OR CONTROLLING PERSON FOR ANY LEGAL OR OTHER EXPENSES REASONABLY
INCURRED BY THEM IN CONNECTION WITH INVESTIGATING OR DEFENDING ANY SUCH LOSS,
CLAIM, DAMAGE, LIABILITY OR ACTION; PROVIDED HOWEVER, THAT THE INDEMNITY
AGREEMENT CONTAINED IN THIS SECTION 2.8(A) SHALL NOT APPLY TO AMOUNTS PAID (Y)
IN SETTLEMENT OF ANY SUCH LOSS, CLAIM, DAMAGE, LIABILITY OR ACTION IF SUCH
SETTLEMENT IS EFFECTED WITHOUT THE CONSENT OF THE COMPANY, WHICH CONSENT SHALL
NOT BE UNREASONABLY WITHHELD, NOR SHALL THE COMPANY BE LIABLE IN ANY SUCH CASE
FOR ANY SUCH LOSS, CLAIM, DAMAGE, LIABILITY OR ACTION TO THE EXTENT THAT IT
ARISES OUT OF OR IS BASED UPON A VIOLATION WHICH OCCURS IN RELIANCE UPON AND IN
CONFORMITY WITH WRITTEN INFORMATION FURNISHED EXPRESSLY FOR USE IN CONNECTION
WITH SUCH REGISTRATION BY SUCH HOLDER, PARTNER, MEMBER, OFFICER, DIRECTOR,
UNDERWRITER OR CONTROLLING PERSON OF SUCH HOLDER, OR (Z) IN CONNECTION WITH ANY
LOSS, CLAIM, DAMAGE OR LIABILITY THAT RESULTED FROM THE HOLDER’S NEGLIGENCE OR
OTHER MISCONDUCT.


(B)           TO THE EXTENT PERMITTED BY LAW, EACH HOLDER WILL, IF REGISTRABLE
SECURITIES HELD BY SUCH HOLDER ARE INCLUDED IN THE SECURITIES AS TO WHICH SUCH
REGISTRATION QUALIFICATIONS OR COMPLIANCE IS BEING EFFECTED, INDEMNIFY AND HOLD
HARMLESS THE COMPANY, EACH OF ITS DIRECTORS, ITS OFFICERS AND EACH PERSON, IF
ANY, WHO CONTROLS THE COMPANY WITHIN THE MEANING OF THE SECURITIES ACT, ANY
UNDERWRITER AND ANY OTHER HOLDER SELLING SECURITIES UNDER SUCH REGISTRATION
STATEMENT OR ANY OF SUCH OTHER HOLDER’S PARTNERS, DIRECTORS OR OFFICERS OR ANY
PERSON WHO CONTROLS SUCH HOLDER, AGAINST ANY LOSSES, CLAIMS, DAMAGES OR
LIABILITIES (JOINT OR SEVERAL) TO WHICH THE COMPANY OR ANY SUCH DIRECTOR,
OFFICER, CONTROLLING PERSON, UNDERWRITER OR OTHER SUCH HOLDER, OR PARTNER,
DIRECTOR, OFFICER OR CONTROLLING PERSON OF SUCH OTHER HOLDER MAY BECOME SUBJECT
UNDER THE SECURITIES ACT, THE EXCHANGE ACT OR OTHER FEDERAL OR STATE LAW,
INSOFAR AS SUCH LOSSES, CLAIMS, DAMAGES OR LIABILITIES (OR ACTIONS IN RESPECT
THERETO) ARISE OUT OF OR ARE BASED UPON ANY OF THE FOLLOWING STATEMENTS: (I) ANY
UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT CONTAINED IN
SUCH REGISTRATION STATEMENT OR INCORPORATED REFERENCE THEREIN, INCLUDING ANY
PRELIMINARY PROSPECTUS OR FINAL PROSPECTUS CONTAINED THEREIN OR ANY AMENDMENTS
OR SUPPLEMENTS THERETO, (II) THE OMISSION OR ALLEGED OMISSION TO STATE THEREIN A
MATERIAL FACT REQUIRED TO BE STATED THEREIN, OR NECESSARY TO MAKE THE STATEMENTS
THEREIN NOT MISLEADING, OR (III) ANY VIOLATION OR ALLEGED VIOLATION BY THE
COMPANY OF THE SECURITIES ACT  (COLLECTIVELY, A “HOLDER VIOLATION”), IN EACH
CASE TO THE EXTENT (AND ONLY TO THE EXTENT) THAT SUCH HOLDER VIOLATION OCCURS IN
RELIANCE UPON AND IN CONFORMITY WITH WRITTEN INFORMATION FURNISHED BY SUCH
HOLDER UNDER AN INSTRUMENT DULY EXECUTED BY SUCH HOLDER AND STATED TO BE
SPECIFICALLY FOR USE IN CONNECTION WITH SUCH REGISTRATION; AND EACH SUCH HOLDER
WILL REIMBURSE ANY LEGAL OR OTHER EXPENSES REASONABLY INCURRED BY THE COMPANY OR
ANY SUCH DIRECTOR, OFFICER, CONTROLLING PERSON, UNDERWRITER OR OTHER HOLDER, OR
PARTNER, OFFICER, DIRECTOR OR CONTROLLING PERSON OF SUCH OTHER HOLDER IN
CONNECTION WITH INVESTIGATING OR DEFENDING ANY SUCH LOSS, CLAIM, DAMAGE,
LIABILITY OR ACTION IF IT IS JUDICIALLY DETERMINED THAT THERE WAS SUCH A HOLDER
VIOLATION; PROVIDED, HOWEVER, THAT THE INDEMNITY

9


--------------------------------------------------------------------------------




 


AGREEMENT CONTAINED IN THIS SECTION 2.8(B) SHALL NOT APPLY TO AMOUNTS PAID IN
SETTLEMENT OF ANY SUCH LOSS, CLAIM, DAMAGE, LIABILITY OR ACTION IF SUCH
SETTLEMENT IS EFFECTED WITHOUT THE CONSENT OF THE HOLDER, WHICH CONSENT SHALL
NOT BE UNREASONABLY WITHHELD; PROVIDED FURTHER, THAT IN NO EVENT SHALL ANY
INDEMNITY UNDER THIS SECTION 2.8 EXCEED THE PROCEEDS FROM THE OFFERING RECEIVED
BY SUCH HOLDER.


(C)           PROMPTLY AFTER RECEIPT BY AN INDEMNIFIED PARTY UNDER THIS SECTION
2.8 OF NOTICE OF THE COMMENCEMENT OF ANY ACTION (INCLUDING ANY GOVERNMENTAL
ACTION), SUCH INDEMNIFIED PARTY WILL, IF A CLAIM IN RESPECT THEREOF IS TO BE
MADE AGAINST ANY INDEMNIFYING PARTY UNDER THIS SECTION 2.8, DELIVER TO THE
INDEMNIFYING PARTY A WRITTEN NOTICE OF THE COMMENCEMENT THEREOF AND THE
INDEMNIFYING PARTY SHALL HAVE THE RIGHT TO PARTICIPATE IN, AND, TO THE EXTENT
THE INDEMNIFYING PARTY SO DESIRES, JOINTLY WITH ANY OTHER INDEMNIFYING PARTY
SIMILARLY NOTICED, TO ASSUME THE DEFENSE THEREOF WITH COUNSEL MUTUALLY
SATISFACTORY TO THE PARTIES; PROVIDED, HOWEVER, THAT AN INDEMNIFIED PARTY SHALL
HAVE THE RIGHT TO RETAIN ITS OWN COUNSEL, WITH THE FEES AND EXPENSES TO BE PAID
BY THE INDEMNIFYING PARTY, IF REPRESENTATION OF SUCH INDEMNIFIED PARTY BY THE
COUNSEL RETAINED BY THE INDEMNIFYING PARTY WOULD BE INAPPROPRIATE DUE TO ACTUAL
OR POTENTIAL DIFFERING INTERESTS BETWEEN SUCH INDEMNIFIED PARTY AND ANY OTHER
PARTY REPRESENTED BY SUCH COUNSEL IN SUCH PROCEEDING.  THE FAILURE TO DELIVER
WRITTEN NOTICE TO THE INDEMNIFYING PARTY WITHIN A REASONABLE TIME OF THE
COMMENCEMENT OF ANY SUCH ACTION, IF MATERIALLY PREJUDICIAL TO ITS ABILITY TO
DEFEND SUCH ACTION, SHALL RELIEVE SUCH INDEMNIFYING PARTY OF ANY LIABILITY TO
THE INDEMNIFIED PARTY UNDER THIS SECTION 2.8, BUT THE OMISSION SO TO DELIVER
WRITTEN NOTICE TO THE INDEMNIFYING PARTY WILL NOT RELIEVE IT OF ANY LIABILITY
THAT IT MAY HAVE TO ANY INDEMNIFIED PARTY OTHERWISE THAN UNDER THIS SECTION 2.8.


(D)           IF THE INDEMNIFICATION PROVIDED FOR IN THIS SECTION 2.8 IS HELD BY
A COURT OF COMPETENT JURISDICTION TO BE UNAVAILABLE TO AN INDEMNIFIED PARTY WITH
RESPECT TO ANY LOSSES, CLAIMS, DAMAGES OR LIABILITIES REFERRED TO HEREIN, THE
INDEMNIFYING PARTY, IN LIEU OF INDEMNIFYING SUCH INDEMNIFIED PARTY THEREUNDER,
SHALL TO THE EXTENT PERMITTED BY APPLICABLE LAW CONTRIBUTE TO THE AMOUNT PAID OR
PAYABLE BY SUCH INDEMNIFIED PARTY AS A RESULT OF SUCH LOSS, CLAIM, DAMAGE OR
LIABILITY IN SUCH PROPORTION AS IS APPROPRIATE TO REFLECT THE RELATIVE FAULT OF
THE INDEMNIFYING PARTY ON THE ONE HAND AND OF THE INDEMNIFIED PARTY ON THE OTHER
IN CONNECTION WITH THE VIOLATION(S) OR HOLDER VIOLATION(S) THAT RESULTED IN SUCH
LOSS, CLAIM, DAMAGE OR LIABILITY, AS WELL AS ANY OTHER RELEVANT EQUITABLE
CONSIDERATIONS.  THE RELATIVE FAULT OF THE INDEMNIFYING PARTY AND OF THE
INDEMNIFIED PARTY SHALL BE DETERMINED BY A COURT OF LAW BY REFERENCE TO, AMONG
OTHER THINGS, WHETHER THE UNTRUE OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT
OR THE OMISSION TO STATE A MATERIAL FACT RELATES TO INFORMATION SUPPLIED BY THE
INDEMNIFYING PARTY OR BY THE INDEMNIFIED PARTY AND THE PARTIES’ RELATIVE INTENT,
KNOWLEDGE, ACCESS TO INFORMATION AND OPPORTUNITY TO CORRECT OR PREVENT SUCH
STATEMENT OR OMISSION; PROVIDED, THAT IN NO EVENT SHALL ANY CONTRIBUTION BY A
HOLDER HEREUNDER EXCEED THE PROCEEDS FROM THE OFFERING RECEIVED BY SUCH HOLDER.


(E)           THE OBLIGATIONS OF THE COMPANY AND HOLDERS UNDER THIS SECTION 2.8
SHALL SURVIVE COMPLETION OF ANY OFFERING OF REGISTRABLE SECURITIES IN A
REGISTRATION STATEMENT AND THE TERMINATION OF THIS AGREEMENT.  NO INDEMNIFYING
PARTY, IN THE DEFENSE OF ANY SUCH CLAIM OR LITIGATION, SHALL, EXCEPT WITH THE
CONSENT OF EACH INDEMNIFIED PARTY, CONSENT TO ENTRY OF ANY JUDGMENT OR ENTER
INTO ANY SETTLEMENT WHICH DOES NOT INCLUDE AS AN UNCONDITIONAL TERM THEREOF THE
GIVING BY THE CLAIMANT OR PLAINTIFF TO SUCH INDEMNIFIED PARTY OF A RELEASE FROM
ALL LIABILITY IN RESPECT TO SUCH CLAIM OR LITIGATION.

10


--------------------------------------------------------------------------------




 


2.9.          ASSIGNMENT OF REGISTRATION RIGHTS.  THE RIGHTS TO CAUSE THE
COMPANY TO REGISTER REGISTRABLE SECURITIES PURSUANT TO THIS ARTICLE 2 MAY BE
ASSIGNED BY A HOLDER TO A TRANSFEREE OR ASSIGNEE OF REGISTRABLE SECURITIES THAT
(A) IS A SUBSIDIARY, PARENT, GENERAL PARTNER, LIMITED PARTNER, RETIRED PARTNER,
MEMBER OR RETIRED MEMBER, OF A HOLDER, (B) IS A HOLDER’S FAMILY MEMBER OR TRUST
FOR THE BENEFIT OF AN INDIVIDUAL HOLDER OR SUCH HOLDER’S FAMILY MEMBER, OR (C)
IS AN ENTITY AFFILIATED BY COMMON CONTROL (OR OTHER RELATED ENTITY) WITH SUCH
HOLDER PROVIDED, HOWEVER, (I) THE TRANSFEROR SHALL, WITHIN TEN (10) DAYS AFTER
SUCH TRANSFER, FURNISH TO THE COMPANY WRITTEN NOTICE OF THE NAME AND ADDRESS OF
SUCH TRANSFEREE OR ASSIGNEE AND THE SECURITIES WITH RESPECT TO WHICH SUCH
REGISTRATION RIGHTS ARE BEING ASSIGNED AND (II) SUCH TRANSFEREE SHALL AGREE TO
BE SUBJECT TO ALL RESTRICTIONS SET FORTH IN THIS AGREEMENT.


2.10.        AMENDMENT OF REGISTRATION RIGHTS.  ANY PROVISION OF THIS ARTICLE 2
MAY BE AMENDED AND THE OBSERVANCE THEREOF MAY BE WAIVED (EITHER GENERALLY OR IN
A PARTICULAR INSTANCE AND EITHER RETROACTIVELY OR PROSPECTIVELY), ONLY WITH THE
WRITTEN CONSENT OF THE COMPANY AND THE HOLDERS OF AT LEAST A MAJORITY OF THE
REGISTRABLE SECURITIES THEN OUTSTANDING.  ANY AMENDMENT OR WAIVER EFFECTED IN
ACCORDANCE WITH THIS SECTION 2.10 SHALL BE BINDING UPON EACH HOLDER AND THE
COMPANY.  BY ACCEPTANCE OF ANY BENEFITS UNDER THIS ARTICLE 2, HOLDERS OF
REGISTRABLE SECURITIES HEREBY AGREE TO BE BOUND BY THE PROVISIONS HEREUNDER.


2.11.        “MARKET STAND-OFF” AGREEMENT.  EACH HOLDER HEREBY AGREES THAT SUCH
HOLDER SHALL NOT SELL, TRANSFER, MAKE ANY SHORT SALE OF, GRANT ANY OPTION FOR
THE PURCHASE OF, OR ENTER INTO ANY HEDGING OR SIMILAR TRANSACTION WITH THE SAME
ECONOMIC EFFECT AS A SALE, ANY COMMON STOCK (OR OTHER SECURITIES) OF THE COMPANY
HELD BY SUCH HOLDER (OTHER THAN THOSE INCLUDED IN THE REGISTRATION) FOR A PERIOD
SPECIFIED BY THE REPRESENTATIVE OF THE UNDERWRITERS OF COMMON STOCK (OR OTHER
SECURITIES) IN AN UNDERWRITTEN PUBLIC OFFERING OF THE COMPANY NOT TO EXCEED ONE
HUNDRED EIGHTY (180) DAYS FOLLOWING THE EFFECTIVE DATE OF A REGISTRATION
STATEMENT OF THE COMPANY FILED UNDER THE SECURITIES ACT.


2.12.        AGREEMENT TO FURNISH INFORMATION.  EACH HOLDER AGREES TO EXECUTE
AND DELIVER SUCH OTHER AGREEMENTS AS MAY BE REASONABLY REQUESTED BY THE COMPANY
OR THE UNDERWRITER THAT ARE CONSISTENT WITH THE HOLDER’S OBLIGATIONS UNDER
SECTION 2.11 OR THAT ARE NECESSARY TO GIVE FURTHER EFFECT THERETO.  IN ADDITION,
IF REQUESTED BY THE COMPANY OR THE REPRESENTATIVE OF THE UNDERWRITERS OF COMMON
STOCK (OR OTHER SECURITIES) OF THE COMPANY, EACH HOLDER SHALL PROVIDE, WITHIN
TEN (10) DAYS OF SUCH REQUEST, SUCH INFORMATION AS MAY BE REQUIRED BY THE
COMPANY OR SUCH REPRESENTATIVE IN CONNECTION WITH THE COMPLETION OF ANY PUBLIC
OFFERING OF THE COMPANY’S SECURITIES PURSUANT TO A REGISTRATION STATEMENT FILED
UNDER THE SECURITIES ACT.  THE OBLIGATIONS DESCRIBED IN SECTION 2.11 AND THIS
SECTION 2.12 SHALL NOT APPLY TO A SPECIAL REGISTRATION STATEMENT.  THE COMPANY
MAY IMPOSE STOP-TRANSFER INSTRUCTIONS WITH RESPECT TO THE SHARES OF COMMON STOCK
(OR OTHER SECURITIES) SUBJECT TO THE FOREGOING RESTRICTION UNTIL THE END OF SAID
ONE HUNDRED EIGHTY (180) DAY PERIOD.  EACH HOLDER AGREES THAT ANY TRANSFEREE OF
ANY SHARES OF REGISTRABLE SECURITIES SHALL BE BOUND BY SECTIONS 2.11 AND 2.12. 
THE UNDERWRITERS OF THE COMPANY’S STOCK ARE INTENDED THIRD PARTY BENEFICIARIES
OF SECTIONS 2.11 AND 2.12 AND SHALL HAVE THE RIGHT, POWER AND AUTHORITY TO
ENFORCE THE PROVISIONS HEREOF AS THOUGH THEY WERE A PARTY HERETO.

11


--------------------------------------------------------------------------------




 


2.13.        RULE 144 REPORTING.  WITH A VIEW TO MAKING AVAILABLE TO THE HOLDERS
THE BENEFITS OF CERTAIN RULES AND REGULATIONS OF THE SEC WHICH MAY PERMIT THE
SALE OF THE REGISTRABLE SECURITIES TO THE PUBLIC WITHOUT REGISTRATION, THE
COMPANY AGREES TO USE ITS BEST EFFORTS TO:


(A)           MAKE AND KEEP PUBLIC INFORMATION AVAILABLE, AS THOSE TERMS ARE
UNDERSTOOD AND DEFINED IN SEC RULE 144 OR ANY SIMILAR OR ANALOGOUS RULE
PROMULGATED UNDER THE SECURITIES ACT, AT ALL TIMES AFTER THE EFFECTIVE DATE OF
THE FIRST REGISTRATION FILED BY THE COMPANY FOR AN OFFERING OF ITS SECURITIES TO
THE GENERAL PUBLIC;


(B)           FILE WITH THE SEC, IN A TIMELY MANNER, ALL REPORTS AND OTHER
DOCUMENTS REQUIRED OF THE COMPANY UNDER THE EXCHANGE ACT; AND


(C)           SO LONG AS A HOLDER OWNS ANY REGISTRABLE SECURITIES, FURNISH TO
SUCH HOLDER FORTHWITH UPON REQUEST:  A WRITTEN STATEMENT BY THE COMPANY AS TO
ITS COMPLIANCE WITH THE REPORTING REQUIREMENTS OF SAID RULE 144 OF THE
SECURITIES ACT, AND OF THE EXCHANGE ACT (AT ANY TIME AFTER IT HAS BECOME SUBJECT
TO SUCH REPORTING REQUIREMENTS); A COPY OF THE MOST RECENT ANNUAL OR QUARTERLY
REPORT OF THE COMPANY FILED WITH THE COMMISSION; AND SUCH OTHER REPORTS AND
DOCUMENTS AS A HOLDER MAY REASONABLY REQUEST IN CONNECTION WITH AVAILING ITSELF
OF ANY RULE OR REGULATION OF THE SEC ALLOWING IT TO SELL ANY SUCH SECURITIES
WITHOUT REGISTRATION.

ARTICLE 3.
MISCELLANEOUS.

 


3.1.          GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
UNDER THE LAWS OF THE STATE OF DELAWARE IN ALL RESPECTS.


3.2.          SUCCESSORS AND ASSIGNS.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
HEREIN, THE PROVISIONS HEREOF SHALL INURE TO THE BENEFIT OF, AND BE BINDING
UPON, THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS, ASSIGNS, HEIRS,
EXECUTORS, AND ADMINISTRATORS AND SHALL INURE TO THE BENEFIT OF AND BE
ENFORCEABLE BY EACH PERSON WHO SHALL BE A HOLDER OF REGISTRABLE SECURITIES FROM
TIME TO TIME; PROVIDED, HOWEVER, THAT PRIOR TO THE RECEIPT BY THE COMPANY OF
ADEQUATE WRITTEN NOTICE OF THE TRANSFER OF ANY REGISTRABLE SECURITIES SPECIFYING
THE FULL NAME AND ADDRESS OF THE TRANSFEREE, THE COMPANY MAY DEEM AND TREAT THE
PERSON LISTED AS THE HOLDER OF SUCH SHARES IN ITS RECORDS AS THE ABSOLUTE OWNER
AND HOLDER OF SUCH SHARES FOR ALL PURPOSES, INCLUDING THE PAYMENT OF DIVIDENDS
OR ANY REDEMPTION PRICE.


3.3.          ENTIRE AGREEMENT.  THIS AGREEMENT, THE MERGER AGREEMENT AND THE
OTHER DOCUMENTS DELIVERED PURSUANT THERETO CONSTITUTE THE FULL AND ENTIRE
UNDERSTANDING AND AGREEMENT BETWEEN THE PARTIES WITH REGARD TO THE SUBJECTS
HEREOF AND NO PARTY SHALL BE LIABLE OR BOUND TO ANY OTHER IN ANY MANNER BY ANY
ORAL OR WRITTEN REPRESENTATIONS, WARRANTIES, COVENANTS AND AGREEMENTS EXCEPT AS
SPECIFICALLY SET FORTH HEREIN AND THEREIN.  EACH PARTY EXPRESSLY REPRESENTS AND
WARRANTS THAT IT IS NOT RELYING ON ANY ORAL OR WRITTEN REPRESENTATIONS,
WARRANTIES, COVENANTS OR AGREEMENTS OUTSIDE OF THIS AGREEMENT.


3.4.          SEVERABILITY.  IN THE EVENT ONE OR MORE OF THE PROVISIONS OF THIS
AGREEMENT SHOULD, FOR ANY REASON, BE HELD TO BE INVALID, ILLEGAL OR
UNENFORCEABLE IN ANY RESPECT, SUCH INVALIDITY, ILLEGALITY, OR UNENFORCEABILITY
SHALL NOT AFFECT ANY OTHER PROVISIONS OF THIS AGREEMENT, AND THIS

12


--------------------------------------------------------------------------------




 


AGREEMENT SHALL BE CONSTRUED AS IF SUCH INVALID, ILLEGAL OR UNENFORCEABLE
PROVISION HAD NEVER BEEN CONTAINED HEREIN.


3.5.          AMENDMENT AND WAIVER.


(A)           EXCEPT AS OTHERWISE EXPRESSLY PROVIDED, THIS AGREEMENT MAY BE
AMENDED OR MODIFIED ONLY UPON THE WRITTEN CONSENT OF THE COMPANY AND THE HOLDERS
OF AT LEAST A MAJORITY OF THE THEN-OUTSTANDING REGISTRABLE SECURITIES.


(B)           EXCEPT AS OTHERWISE EXPRESSLY PROVIDED, THE OBLIGATIONS OF THE
COMPANY AND THE RIGHTS OF THE HOLDERS UNDER THIS AGREEMENT MAY BE WAIVED ONLY
WITH THE WRITTEN CONSENT OF THE HOLDERS OF AT LEAST A MAJORITY OF THE
THEN-OUTSTANDING REGISTRABLE SECURITIES.


(C)           FOR THE PURPOSES OF DETERMINING THE NUMBER OF HOLDERS ENTITLED TO
VOTE OR EXERCISE ANY RIGHTS HEREUNDER, THE COMPANY SHALL BE ENTITLED TO RELY
SOLELY ON THE LIST OF RECORD HOLDERS OF ITS STOCK AS MAINTAINED BY OR ON BEHALF
OF THE COMPANY.


3.6.          DELAYS OR OMISSIONS.  IT IS AGREED THAT NO DELAY OR OMISSION TO
EXERCISE ANY RIGHT, POWER, OR REMEDY ACCRUING TO ANY PARTY, UPON ANY BREACH,
DEFAULT OR NONCOMPLIANCE BY ANOTHER PARTY UNDER THIS AGREEMENT SHALL IMPAIR ANY
SUCH RIGHT, POWER, OR REMEDY, NOR SHALL IT BE CONSTRUED TO BE A WAIVER OF ANY
SUCH BREACH, DEFAULT OR NONCOMPLIANCE, OR ANY ACQUIESCENCE THEREIN, OR OF ANY
SIMILAR BREACH, DEFAULT OR NONCOMPLIANCE THEREAFTER OCCURRING.  IT IS FURTHER
AGREED THAT ANY WAIVER, PERMIT, CONSENT, OR APPROVAL OF ANY KIND OR CHARACTER ON
ANY PARTY’S PART OF ANY BREACH, DEFAULT OR NONCOMPLIANCE UNDER THE AGREEMENT OR
ANY WAIVER ON SUCH PARTY’S PART OF ANY PROVISIONS OR CONDITIONS OF THIS
AGREEMENT MUST BE IN WRITING AND SHALL BE EFFECTIVE ONLY TO THE EXTENT
SPECIFICALLY SET FORTH IN SUCH WRITING.  ALL REMEDIES, EITHER UNDER THIS
AGREEMENT, BY LAW, OR OTHERWISE AFFORDED TO ANY PARTY, SHALL BE CUMULATIVE AND
NOT ALTERNATIVE.


3.7.          NOTICES.  ALL NOTICES REQUIRED OR PERMITTED HEREUNDER SHALL BE IN
WRITING AND SHALL BE DEEMED EFFECTIVELY GIVEN: (I) UPON PERSONAL DELIVERY TO THE
PARTY TO BE NOTIFIED, (II) WHEN SENT BY CONFIRMED ELECTRONIC MAIL OR FACSIMILE
IF SENT DURING NORMAL BUSINESS HOURS OF THE RECIPIENT; IF NOT, THEN ON THE NEXT
BUSINESS DAY, (III) FIVE (5) DAYS AFTER HAVING BEEN SENT BY REGISTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID, OR (IV) ONE (1) DAY
AFTER DEPOSIT WITH A NATIONALLY RECOGNIZED OVERNIGHT COURIER, SPECIFYING NEXT
DAY DELIVERY, WITH WRITTEN VERIFICATION OF RECEIPT.  ALL COMMUNICATIONS SHALL BE
SENT TO THE PARTY TO BE NOTIFIED AT THE ADDRESS AS SET FORTH ON THE SIGNATURE
PAGES HEREOF AT SUCH OTHER ADDRESS OR ELECTRONIC MAIL ADDRESS AS SUCH PARTY MAY
DESIGNATE BY TEN (10) DAYS ADVANCE WRITTEN NOTICE TO THE OTHER PARTIES HERETO.


3.8.          ATTORNEYS’ FEES.  IN THE EVENT THAT ANY SUIT OR ACTION IS
INSTITUTED UNDER OR IN RELATION TO THIS AGREEMENT, INCLUDING WITHOUT LIMITATION
TO ENFORCE ANY PROVISION IN THIS AGREEMENT, THE PREVAILING PARTY IN SUCH DISPUTE
SHALL BE ENTITLED TO RECOVER FROM THE LOSING PARTY ALL FEES, COSTS AND EXPENSES
OF ENFORCING ANY RIGHT OF SUCH PREVAILING PARTY UNDER OR WITH RESPECT TO THIS
AGREEMENT, INCLUDING WITHOUT LIMITATION, SUCH REASONABLE FEES AND EXPENSES OF
ATTORNEYS AND ACCOUNTANTS, WHICH SHALL INCLUDE, WITHOUT LIMITATION, ALL FEES,
COSTS AND EXPENSES OF APPEALS.


3.9.          TITLES AND SUBTITLES.  THE TITLES OF THE SECTIONS AND SUBSECTIONS
OF THIS AGREEMENT ARE FOR CONVENIENCE OF REFERENCE ONLY AND ARE NOT TO BE
CONSIDERED IN CONSTRUING THIS AGREEMENT.

13


--------------------------------------------------------------------------------




 


3.10.        COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, BY FACSIMILE, OR BOTH, EACH OF WHICH SHALL BE AN ORIGINAL, BUT ALL
OF WHICH TOGETHER SHALL CONSTITUTE ONE INSTRUMENT.


3.11.        PRONOUNS.  ALL PRONOUNS CONTAINED HEREIN, AND ANY VARIATIONS
THEREOF, SHALL BE DEEMED TO REFER TO THE MASCULINE, FEMININE OR NEUTRAL,
SINGULAR OR PLURAL, AS TO THE IDENTITY OF THE PARTIES HERETO MAY REQUIRE.

[THIS SPACE INTENTIONALLY LEFT BLANK]

14


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement as of the date set forth in the first paragraph hereof.

 

COMPANY:

HOLDERS:

 

 

IT&E International Group, Inc.

 

 

 

 

 

By:

/s/ Alastair McEwan

 

/s/ Philip T. Lavin

 

Name:  Alastair McEwan

Philip T. Lavin

 

Title:    Chief Executive Officer

 

 

 

Address for Notice:

Address for Notice:

IT& E International Group, Inc.

225 Turnpike Road

505 Lomas Santa Fe Drive, Suite 200

Southboro, MA 01772

Solana Beach, CA 92075

 

 

/s/ David A. Schoenfeld

 

David A. Schoenfeld

 

 

 

Address for Notice:

 

41 Brook Road

 

Sharon, MA 02067

 

 

 

/s/ Ellen Schoenfeld Beeks

 

Ellen Schoenfeld Beeks

 

 

 

Address for Notice:

 

41 Brook Road

 

Sharon, MA 02067

 

 

 

/s/ Andrew Lavin

 

Andrew Lavin

 

 

 

Address for Notice:

 

3523 Palladian Circle

 

Verona, Deer Creek

 

Deerfield Beach, FL 33442

 

 

 

/s/ Abby G. Lavin

 

Abby G. Lavin

 

 

 

Address for Notice:

 

3 Cahill Park Drive

 

Framingham, MA 01702

 

[Signature Page to Registration Rights Agreement]

 


--------------------------------------------------------------------------------